UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-23971 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 54-2069979 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 519 South New Hope Road, Gastonia, NC (Address of principal executive offices) (Zip code) (704) 868-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports).Yes [x] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer”, “large accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller Reporting Company [x] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [ ] No [x] As of August 14, 2012, there were 11,506,324 shares outstanding of the Registrant’s common stock, $0.01 par value. Citizens South Banking Corporation Index Page Part I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Condensed Consolidated Statements of Financial Condition at June 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations for the Three and Six months Ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Comprehensive Income for the Three and Six months Ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Shareholders’ Equity for the Six monthsEnded June 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Six months Ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Consolidated Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4.Controls and Procedures 45 Part II.OTHER INFORMATION Item 1.Legal Proceedings 45 Item 1A.Risk Factors 45 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3.Defaults Upon Senior Securities 45 Item 4.Mine Safety Disclosures 45 Item 5.Other Information 45 Item 6.Exhibits 45 Signatures Certifications Part I.FINANCIAL INFORMATION Item 1.Financial Statements CITIZENS SOUTH BANKING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, 2012 December 31, 2011 * (Dollars in thousands, except share and per share data) (unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ $ Interest bearing deposits Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Presold loans in process of settlement Loans: Covered by FDIC loss-share agreements Not covered by FDIC loss-share agreements Loans, net of deferred fees and costs Allowance for loan losses ) ) Loans, net Other real estate owned Premises and equipment, net FDIC loss share receivable Accrued interest receivable Bank-owned life insurance Intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ $ Securities sold under repurchase agreements Borrowed money Subordinated debt Other liabilities Total liabilities Shareholders' Equity Preferred stock, $0.01 par value, Authorized: 1,000,000 shares; Issued and outstanding: 20,500 shares Common stock, $0.01 par value, Authorized: 20,000,000 shares; Issued: 11,561,464 shares; Outstanding: 11,506,324 shares at June 30, 2012 and December 31, 2011 Additional paid-in-capital Retained earnings, substantially restricted Accumulated other comprehensive income (loss) (7 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ * Derived from audited consolidated financial statements See accompanying notes to condensed consolidated financial statements. 1 CITIZENS SOUTH BANKING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except per share data) Interest Income Interest and fees on loans $ Investment securities: Taxable interest income Tax-exempt interest income 25 69 62 Other interest income 65 38 Total interest income Interest Expense Deposits Repurchase agreements 7 19 14 37 Borrowed money Subordinated debt 80 73 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Mortgage banking income Commissions on sales of financial products 67 69 Income from bank-owned life insurance Gain (loss) from acquisition ) ) Gain on sale of investments, available for sale - 1 1 Gain (loss) on sale of other assets 85 ) ) ) Other Total noninterest income Noninterest Expense Compensation and benefits Occupancy and equipment Data processing and other technology Professional services Advertising and business development 74 71 Loan collection and other expenses Deposit insurance ) Amortization of intangible assets Office supplies 53 62 Telephone and communications Other real estate owned valuation adjustments Other real estate owned expenses Acquisition and integration expenses - - Other Total noninterest expense Income (Loss) before income tax expense (benefit) ) ) Income tax expense (benefit) ) ) Net income (loss) ) ) Dividends on preferred stock 68 Net income (loss) allocable to common shareholders $ ) $ $ ) $ Net income (loss) per common share - basic $ ) $ $ ) $ Net income (loss) per common share - diluted ) ) See accompanying notes to condensed consolidated financial statements. 2 CITIZENS SOUTH BANKING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Investment securities, available for sale: Unrealized holding gains arising during period 41 Tax expense ) Reclassification for realized gains included in net income - (1
